Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Forgue on 03/29/21.
The application has been amended as follows:
1.	(Original) A method for sourcing plants, the method comprising:
performing a nondestructive near-infrared (NIR) scan on a first selected plant at a first source site where the first selected plant is grown;
obtaining a first set of spectral data from the NIR scan of the first selected plant;
performing a nondestructive NIR scan on a second selected plant at a second source site where the second selected plant is grown;
obtaining a second set of spectral data from the NIR scan of the second selected plant;
identifying a characteristic model correlating NIR spectral data to a value of a characteristic present in the first and second selected plant;
determining a predicted value of the characteristic for the first and second selected plants based on evaluation of the first and second sets of spectral data against the characteristic model;
determining source data correlating the first selected plant with the first source site and the second selected plant with the second source site;
generating a source model correlating the source data with the predicted values of the characteristics for the first and second selected plants; and
utilizing the source model for at least one of a purchasing decision, a processing decision, and financial forecasting related to the first and second source sites.

2.	(Original) The method of claim 1, wherein the characteristic is at least one of an amount of available oil in the plant; brix; acidity; color; pH; and bitterness.

3.	(Original) The method of claim 1, wherein the first set of spectral data is representative of all plants at the first source site and the second set of spectral data is representative of all plants at the second source site.

4.	(Original) The method of claim 3, further comprising:
identifying cost data for the first and second selected plants;
determining a cost-for-content value for each of the first and second selected plants by comparing the cost data with the source model; and
comparing the cost-for-content values of the first and second selected plants.

5.	(Original) The method of claim 4, further comprising determining whether to purchase plants from one or both of the first source site and second source site based on the cost-for-content values of the first and second selected plants.

6.	(Original) The method of claim 1, further comprising generating a source map graphically representing a correlation between the source data and predicted value of the characteristic relative to a graphical representation of a landmass.

7.	(Original) The method of claim 1, wherein the source data for each of the first and second selected plants includes at least one of:
a geolocation for the corresponding first or second source site;
identifying information for the corresponding first or second source site;
a land area of the corresponding first or second source site;
an expected yield of the corresponding first or second source site; and
environmental conditions of the corresponding first or second source site.

8.	(Original) The method of claim 1, further comprising generating the characteristic model, wherein generating the characteristic model comprises: 
performing nondestructive NIR scans on a plurality of test plants of the same type as the first and second selected plants;
obtaining spectral data from the NIR scans of the test plants;
performing reference tests on the test plants;
obtaining reference data of a value of the characteristic in the test plants from the reference tests; and
correlating the spectral data from the NIR scans of the test plants with the reference data.

9.	(Currently Amended) A method of sorting and processing plants, the method comprising:
gathering plants for processing;
determining a predicted value of a characteristic in the plants; [[and]]
sorting the plants into a first batch and a second batch based on a relative predicted value of the characteristic in the plants, the first batch including plants having a relatively higher predicted value of the characteristic than plants in the second batch;
determining a process to recover a primary product and/or a byproduct of the plants in the first batch based on the predicted value of the characteristic in the plants in the first batch; and
determining a process to recover a primary product and/or a byproduct of the plants in the second batch based on the predicted value of the characteristic in the plants in the second batch
wherein determining a predicted value of the characteristic in the plants comprises:
performing a nondestructive near-infrared (NIR) scan on a selected plant from the plants;
obtaining spectral data from the NIR scan of the selected plant;
identifying a characteristic model correlating NIR spectral data to a value of a characteristic of plants of the same type as the selected plant; and
evaluating the spectral data against the characteristic model.

10.	(Original) The method of claim 9, wherein the characteristic is at least one of: an amount of available oil in the plant; brix; acidity; color; pH; and bitterness.

11.	(Cancelled) 

12.	(Cancelled) 

13.	(Cancelled) 

14.	(Currently Amended) The method of claim [[13]]9, further comprising generating the characteristic model, wherein generating the characteristic model comprises: 
performing nondestructive NIR scans on a plurality of test plants of the same type as the selected plant;
obtaining spectral data from the NIR scans of the test plants;
performing reference tests on the test plants;
obtaining reference data of a value of the characteristic in the test plants from the reference tests; and
correlating the spectral data from the NIR scans of the test plants with the reference data.

15.	(Original) The method of claim 9, wherein the primary product is juice and the byproduct is oil.

16.	(Original) A method for forecasting, the method comprising:
identifying a source model for a prior time period, the source model for the prior time period correlating source data of plants gathered in the prior time period with a predicted value of a characteristic in the plants gathered in the prior time period;
determining a composite value of the characteristic in the plants in the prior time period;
generating a forecast model correlating the composite value with the source model for the prior time period;
generating a source model for a later time period, the source model for the later time period correlating source data of plants to be gathered in the later time period with a predicted value of the characteristic in the plants to be gathered in the later time period; and
determining a predicted composite value of the characteristic in the plants to be gathered in the later time period by comparing the source model for the later time period with the forecast model.

17.	(Original) The method of claim 16, wherein the characteristic is at least one of: an amount of available oil in the plant; brix; acidity; color; pH; and bitterness.

18.	(Original) The method of claim 16, wherein generating the source model for a later time period comprises:
performing nondestructive near-infrared (NIR) scans on selected plants from the plants to be gathered in the later time period;
obtaining spectral data from the NIR scans of the selected plants;
identifying a characteristic model correlating NIR spectral data to a value of the characteristic of plants of the same type as the selected plants;
determining a predicted value of the characteristic for the selected plants based on an evaluation of the spectral data against the characteristic model;
determining source data correlating the selected plants with source sites where the plants to be gathered is grown; and
correlating the source data with the predicted value of the characteristic for the selected plants.

19.	(Original) The method of claim 18, further comprising generating the characteristic model, wherein generating the characteristic model comprises: 
performing nondestructive NIR scans on a plurality of test plants of the same type as the selected plants;
obtaining spectral data from the NIR scans of the test plants;
performing reference tests on the test plants;
obtaining reference data of a value of the characteristic in the test plants from the reference tests; and
correlating the spectral data from the NIR scans of the test plants with the reference data.



Allowable Subject Matter

Claims 1-10 and 14-19 are allowed.

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determining a predicted value of the characteristic for the first and second selected plants based on evaluation of the first and second sets of spectral data against the characteristic model;
determining source data correlating the first selected plant with the first source site and the second selected plant with the second source site;
generating a source model correlating the source data with the predicted values of the characteristics for the first and second selected plants; and
utilizing the source model for at least one of a purchasing decision, a processing decision, and financial forecasting related to the first and second source sites” along with all other limitations of the claim. 
As to claim 9, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determining a process to recover a primary product and/or a byproduct of the plants in the second batch based on the predicted value of the characteristic in the plants in the second batch
wherein determining a predicted value of the characteristic in the plants comprises:
performing a nondestructive near-infrared (NIR) scan on a selected plant from the plants;
obtaining spectral data from the NIR scan of the selected plant;
identifying a characteristic model correlating NIR spectral data to a value of a characteristic of plants of the same type as the selected plant; and
evaluating the spectral data against the characteristic model” along with all other limitations of the claim. 

As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determining a composite value of the characteristic in the plants in the prior time period;
generating a forecast model correlating the composite value with the source model for the prior time period;
generating a source model for a later time period, the source model for the later time period correlating source data of plants to be gathered in the later time period with a predicted value of the characteristic in the plants to be gathered in the later time period; and
determining a predicted composite value of the characteristic in the plants to be gathered in the later time period by comparing the source model for the later time period with the forecast model” along with all other limitations of the claim. 


 

Claims 2-8, 10, 14-15 and 17-19 are allowable due to their dependencies. 
The closest references, Schwartzer et al. (US 20180209901 A1)[cited in the IDs filed by the applicant] and Evans et al. (US 6293189 A1)[cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886